DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spain et al. (US7411915B1).
Regarding claim 1, Spain discloses a method comprising ([col 1 lines 9-11] shows a physical port of a switch must be configured to implement a selected set of features based on the connection type): 
identifying data traffic on one or more ports of a switch ([col 6 lines 36-42] shows snooping software that responds automatically to identify packets transmitted by one of the few well known protocols. The switch can automatically learn of the presence by identifying traffic of these well known protocol types; Fig 4 and [col 10 lines 26-28] show processing packets received from a device newly connected to a first physical port of a switching platform to determine the connection type for that device); 
determining whether a protocol specific packet type is identified on any of the one or more ports ([col 6 lines 37-45] shows the switch includes packet snooping software that responds automatically to identify packets transmitted by one of the few well known protocols. The switch can automatically learn of the presence by identifying traffic of these well known protocol types. The TCP/UDP port number included in the source field transmitted packets is used to identify the protocol type); 
assigning one or more first ports with data traffic to a first protocol [Spanning Tree Protocol] when the protocol specific packet type is identified; and assigning one or more second ports with data traffic to a second protocol [Bridge Protocol] different from the first protocol ([col 1 lines 48-51] shows each port configuration macro is associated with a connection type and each port configuration macro configures a port with features appropriate for the associated connection type; [col 3 lines 31-40; col 6 lines 59-63] shows the auto-configuration macro selected will automatically configure the port to apply the appropriate configuration relating to security, QoS, Spanning Tree Protocol and Bridge Protocol Data Unit).

Regarding claim 2, Spain as applied to claim 1 discloses storing the port assignments in a switch memory ((col 1 lines 41-44] shows each port configuration macro is associated with a connection type and each port configuration macro configures a port with features appropriate for the associated connection type; [col 5 lines 59-60] shows the NVRAM (non-volatile RAM) is used to store the switch's configuration file); and 
monitoring port data traffic activity of the one or more ports for additional data traffic ([col 10 lines 26-28] show processing packets received from a device newly connected to a first physical port of a switching platform to determine the connection type for that device.)

Regarding claim 3, Spain as applied to claim 2 discloses when one or more of a time window has lapsed or port activity has dropped below a data traffic threshold for one or more of the ports, releasing the port protocol assignment of the one or more ports ([col 4 lines 4-6] shows Set Port Security Inactivity Timers to reset port after being disconnected for two minutes.)

Regarding claim 4, Spain as applied to claim 1 discloses when a protocol specific packet type is present on any one of the one or more ports, assigning those ports with the known packet type to a default protocol type ([col 6 lines 36-46] shows packet snooping software that responds automatically to identify packets transmitted by one of the few well known protocols. As a result, the appropriate configuration relating to security, QoS, and/or other features is automatically applied; [col 6 lines 29-36] shows each packet received at a physical port of the switch includes TCP/UDP port numbers identifying the protocol used by the device connected to the physical port. For example, the TCP/UDP port number for CIP for transmission by either TCP or UDP is 0xAF12 and this TCP/UDP port number is included in each packet transmitted by a connected device.)

Regarding claims 8-11, claims 8-11 are directed to an apparatus. Claims 8-11 require limitations that are similar to those recited in the method claims 1-4 to carry out the method steps.  And since Spain anticipates the method including limitations required to carry out the method steps, therefore method claims 8-11 would have also been anticipated by Spain.

Regarding claims 15-18, claims 15-18 are directed to a computer readable storage medium. Claims 15-18 require limitations that are similar to those recited in the method claims 1-4 to carry out the method steps.  And since Spain anticipates the method including limitations required to carry out the method steps, therefore method claims 15-18 would have also been anticipated by Spain.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spain in view of Finn et al. 
Regarding claims 5, 12 and 19, Spain as applied to claims 4, 6 and 18 fails to teach the protocol specific packet type is multiple stream reservation protocol (MSRP).
However Finn, in an analogous art (para [0019] shows a bridge comprises a plurality of ports 210; ports may be configured to transmit and/or receive data (frames) using a variety of different communication protocols over physical links or wireless links), discloses the protocol specific packet type is multiple stream reservation protocol (MSRP) (para [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Spain with the teaching of Finn in order to use MSRP as a new protocol with added capability that can serve as the basis on which new applications can be built (Finn; para [0027]).

	Regarding claims 6, 13 and 20 Spain as applied to claims 1, 8 and 15 fails to teach enabling port forwarding for ports assigned to the second protocol and for network device addresses which are assigned to the second protocol.
However Finn, in an analogous art (para [0019] shows a bridge comprises a plurality of ports 210; ports may be configured to transmit and/or receive data (frames) using a variety of different communication protocols over physical links or wireless links), discloses enabling port forwarding for ports assigned to the second protocol and for network device addresses which are assigned to the second protocol (para [0015] shows the bridging function includes receiving data from a sending entity at a source port and transferring that data to at least one destination port for forwarding to a receiving entity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Spain with the teaching of Finn in order to provide a "bridging" function between two or more LANs. (Finn; para [0015]).

	Regarding claims 7 and 14, Spain-Finn as applied to claims 6 and 13 discloses the network device addresses are multicast addresses (Finn; para [0087]).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Einarsson et al. (US20070266122A1) discloses in para [0027] an application server further assigns ports to the different multimedia session.
Gale (US20150138986A1) discloses in para [0050] assignment of flows to ports 304.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/             Primary Examiner, Art Unit 2442